DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11026808. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claim Objections
Claim 1 is objected to because of the following informalities.  In claim 1, “first stoke” should be - - first stroke - - to correct a minor informality.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frigg et al. (US 8157806) in view of Nunn (GB 2348252 A).
Frigg et al. disclose a tool (Fig. 48) for delivery and/or compaction of bone graft material including: a cannula 2200 with an inner lumen extending along a longitudinal axis from a hopper end of the cannula to a delivery tip of the cannula; a hopper 11100 with an internal volume for storing bone graft material, wherein the hopper is connected to the hopper end of the cannula with the internal volume of the hopper in communication with the inner lumen of the cannula for delivery of bone graft material from the hopper to the delivery tip of the cannula; a screw or output shaft 11500 within the inner lumen of the cannula extending along the longitudinal axis, the output shaft including a helical screw thread extending radially outward from the output shaft  relative to the hopper and to the cannula (Fig. 48, col. 19, lines 46-67 and col. 20).
Frigg et al. disclose all elements of the claimed invention except for an actuator that is configured to drive motion of the output shaft that alternates between a first stroke motion including linear motion extending along the longitudinal axis to push bone graft material out of the inner lumen of the cannula and a second stroke motion including combined linear and rotary motion withdrawing in a direction toward the internal volume of the hopper so that continued alternating between the first stroke motion and the second stroke motion repeatedly moves bone graft material from the hopper to the delivery tip of the cannula. 
Nunn discloses a dispensing mechanism wherein the actuator is both rotary and linear in design in conjunction with a screw mechanism to move bone graft material from the hopper to the delivery tip of the cannula (Figs. 1-4 and pages 7-12).
It would have been recognized by one of ordinary skill in the art that substituting the actuator of the Frigg et al. device with the actuator of Nunn would have resulted in the predictable result of moving and delivery material to a target site. 

Conclusion
Non-application of prior art to claims 5-10 indicates allowable subject matter provided the rejections made in this office action are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



March 24, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775